SheRwiN, J.
There was no meeting of the minds of the parties, and hence there could be no contract until the approval of the order by the Plano Manufacturing Company; consequently the defendant might withdraw the order at any time before there had been an acceptance thereof which was communicated to him. Machine Co. v. Richardson, 89 Iowa, 525; Manufacturing Co. v. Perkins & Son, 97 Iowa, 607. That he withdrew the order before he had received any notice of its acceptance or approval is undisputed. The appellant contends, however, that he had authority to approve it for the company, and that he did so. approve it. But his only authority to act for the company was embodied in a written contract between them, from which it affirmatively appears that he had no such authority. This contract expressly provided that in making sales of machines “he should have a. written order signed by each purchaser on blanks furnished by the company,” and the order blanks so furnished contained the condition that the order was subject to the company’s approval at Chicago. Suppose the plaintiff himself had taken the order; would it be contended that no further approval was necessary to make it binding on the company? We think not. Still, if his contention is cor*412rect, the condition would be meaningless in such circumstances, because, when he personally took an order, he necessarily approved it. McCormick H. M. Co. v. Markert, 107 Iowa, 340, is not such a case as this.
The judgment is aeelrMed.